DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered. 
Response to Amendment
Claims 1, 15 and 19-20 have been amended changing the scope and contents of the claims.
Response to Arguments

“Feng and Tetsujiro, do not describe or suggests to (1) “manually designate a partial region which is not blurred in an image as a standard region by a user’; and (2) “adjust a motion blur on a screen of a region different from the standard region in accordance with the adjusting of the motion blur in the standard region, so that a panned image is generated,” as recited in amended independent claims 1, 15, 19 and 20 (Remarks, 9).”
Examiner respectfully disagrees. Regarding argument 1, Feng discloses at Figure 11, elements 1140, 1150, and 1160 are used to select a region, and to estimate a blur kernel (paragraph 0020). Additionally, as noted in paragraph 0123, “the region or regions associated with the highest usefulness metric (paragraph 0123).” The usefulness metric as defined in paragraph 0108 ntoes the metrics model may use location weight variables to determine metrics for regions within the image which are least blurred. Further, Feng discloses, “In some example embodiments, the metrics module 930 may receive information ( e.g., a user input from a mouse, touchpad, touch screen, or the like) that identifies a user defined location and/or region within the image at which to estimate a blur kernel (paragraph 0111).” Thus, Feng does disclose manually designating a region with at least the least blur within the image (which can be zero blur) as a standard region, and performing that manually.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0113450 to Feng et al. (hereinafter Feng) in view of a machine translation of CN 1707521 (hereinafter Tetsujiro) and further in view of a machine translation of JP 20122054902 (hereinafter JP ‘902).
Regarding independent claim 1, Feng discloses an image processing apparatus comprising:
a controller having a processor which executes instructions stored in a memory or having circuitry, the controller being configured to (paragraph 0049, “The image module 210 may be configured (e.g., a programmed processor) to access an image (e.g., an image stored in a photo library on a device) having at least one blurred region;” paragraph 0171, “The machine 2200 includes a processor 2202 ( e.g., a central processing unit (CPU), a graphics processing unit (GPU),”):
manually designate a partial region which is not blurred in an image as a standard region (paragraph 0111, “In some example embodiments, the metrics module 930 may receive information ( e.g., a user input from a mouse, touchpad, touch screen, or the like) that identifies a user defined location and/or region within the image”);
adjust a motion blur in the standard region designated by the user so that the motion blur in the standard region becomes the predetermined motion blur as set by the user and adjust a motion blur on a screen of a region different from the standard region in accordance with the adjusting of the motion blur in the standard region (Figure 1B).
Feng fails to explicitly disclose as further recited, however, Tetsujiro discloses manually set a direction and an amount of a motion blur through a UI used by the user in the standard region designated by the user as a predetermined motion blur (page 25, “In step S211, the user interface unit 31 obtains motion blur direction and amplitude. That is, the user observing the display on the image display device 12 on the input motion blur direction (performs motion blur correction direction) and the amplitude of motion blur.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tetsujiro in order to create an image processing device that based on operations performed by the user on the user interface to set parameters, outputs the parameter correction (abstract).
Feng and Tesujjiro in the combination fail to explicitly disclose as further recited, however JP ‘902 discloses an image processing apparatus for generating a panned image (abstract, “To provide a method of reducing blur generated in the whole photographed image when photographing is performed while panning or tilting an imaging device in one direction;” since the input image is obtained by panning a camera, the output image is a blur reduced version of a panned image) so that a panned image is generated (abstract, “To provide a method of reducing blur generated in the whole photographed image when photographing is performed while panning or tilting an imaging device in one direction;” since the input image is obtained by panning a camera, the output image is a blur reduced version of a panned image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘902 in order to compensate for motion blur due to panning, and thus generate a higher quality panned image (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Feng discloses the base claim wherein the UI is used for receiving the designation of the standard region by the user (paragraph 0038, “The network environment 100 is shown to include a user device 110 that supports a user interface 115 configured to receive input from an associated user, and configured to present information to the user to allow deblurring of images;” paragraph 0111, “In some example embodiments, the metrics module 930 may receive information ( e.g., a user input from a mouse, touchpad, touch screen, or the like) that identifies a user defined location and/or region within the image at which to estimate a blur kernel.”).
(paragraph 0111, “In some example embodiments, the metrics module 930 may receive information ( e.g., a user input from a mouse, touchpad, touch screen, or the like) that identifies a user defined location and/or region within the image at which to estimate a blur kernel.”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Feng discloses the controller is configured to manually designate a plurality of the partial regions in the image as the standard region (paragraph 0111, “In some example embodiments, the metrics module 930 may receive information ( e.g., a user input from a mouse, touchpad, touch screen, or the like) that identifies a user defined location and/or region within the image”; it should be noted that user defined region could be more than one as evidenced in paragraph 0044 as the region suggestion engine 160 could identify and/or suggest regions within a blurred image after user designation).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Feng discloses the UI is used for receiving variable setting of the motion blur of the standard region through a drag operation from a position touched or clicked by the user (paragraph 0163, “In an example embodiment, drag-and-drop functionality is provided that allows a user to drag a blur kernel ( e.g., one or more of the blur kernels 1730, 1732 and 1734)”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Feng discloses the UI is used for setting a direction of the motion blur of the standard region by the user (paragraph 0155, “control zone 1720 that includes various user input controls or features that are used to deblur and/or otherwise edit the image.”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein.  Tetsujiro in the combination further teaches “detect a motion vector in the standard region and automatically set the motion blur of the standard region to the predetermined motion blur based on the detected motion vector” (See page 25, “For example, as shown in Figure 33, the correcting motion blur of object 301, if matched with the direction obtained by the direction of the motion vector is a motion vector represented by the arrow 302, then including the considered pixel in pixel 303 corresponding to the parameter P of the number of pixels is set to the observation area”.)
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Tetsujiro in the combination further teaches “detect a frequency distribution of motion vectors in the standard region and automatically set the motion blur of the standard region to the predetermined motion blur based on the detected frequency distribution of the motion vectors” (See page 26, “In step S215, the maximum value search unit 72-1 to search 72-4 maximum (fuzzy minimum characteristic quantity) a feature quantity extracting unit 71-1 extracting the first-order derivative value as the feature quantity, the feature quantity extracting unit 71-2 extracting the two-order derivative value as the feature quantity, the feature quantity extracting unit 71-3 extracting the dynamic range derivative value as the feature quantity.” Also, “In step S217, the selection unit 63 executes the process from the estimated parameters of the lookup table output 62-1 and 62-4 selecting the minimum of the estimation parameter. That is, comparing the lookup table 62-1 to the 62-4 output of the four estimated parameters of amplitude, selecting one estimation parameter (parameter with minimal motion blur) minimum, and it is output as the correction parameter.  Thus, a user-specified parameter P is conversion (correction) is a correction parameter.”  It should be noted that the dynamic range derivative value represents the frequency distribution of amplitude values of motion vectors.)
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Feng discloses the controller is configured to  adjust a motion blur of a pixel having the same motion blur as the motion blur of at least the standard region (Figure 1A, element 135) so that the motion blur of the pixel becomes the predetermined motion blur (paragraph 0156, “In some example embodiments, parameters or aspects (e.g., size) of the blur kernels 1730, 1732 and 1734, that are displayed within the blur kernel zone 1727, are automatically configured or defined without user input.”).

Regarding dependent claim 11, the rejection of claims 1, 9 and 10 are incorporated herein.  As noted in claim 9 above, Feng teaches adjusting motion blur of a pixel to that of the motion blur of the standard region.  Therefore, when the motion blur of the standard region is large, the motion blur of a pixel will certainly be large as expected.
Regarding dependent claim 12, the rejection of claims 1 and 7 are incorporated herein.  Feng in the combination further teaches an image processing apparatus wherein the controlled is further configured to capture a plurality of images; and to detect motion vectors from the plurality of images captured and to generate an image to which a motion blur is added. (See paragraph 0038 which discusses images are being processed via a user device such as a mobile device for allowing deblurring of images wherein motion blur is added e.g., see paragraphs 0041-43.  Detection of motion vectors is taught by Tetsujiro as discussed in claim 7.)
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Feng in the combination further teaches an imaging unit configured to capture a plurality of images (See paragraph 0037-40 e.g., mobile computing device). 
(Fig. 22, element 2202 for example; also paragraph 0170).
Claim 15 is fully represented by claims 1-7 above and therefore, the rejections of those claims apply here.
Claim 16 is fully represented by claims 1-7 above and therefore, the rejections of those claims apply here.  
Claim 17 is fully represented by claims 1-8 above and therefore, the rejections of those claims apply here.
Claim 18 is fully represented by claims 1-7 and 12-14 above and therefore, the rejections of those claims apply here.
Regarding independent claim 19, which recites an image processing method corresponding to the image processing apparatus of claim 1.  Therefore, the rejection analysis of claim 1 applies here.
Regarding independent claim 20, which recites a non-transitory computer readable medium having a program which when executed would carry out the steps of claim 19.  Thus, claim 20 also corresponds to claim 1, and thus, the rejection analysis of claim 1 applies here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668